Case 1:20-cv-01928-TWP-TAB Document 10 Filed 09/14/20 Page 1 of 4 PageID #: 33




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DELMAR J. KENT,                                          )
                                                         )
                              Plaintiff,                 )
                                                         )
                         v.                              )     No. 1:20-cv-01928-TWP-TAB
                                                         )
INDIANA DEPT OF CORRECTIONS,                             )
THE GEO GROUP INC.,                                      )
                                                         )
                              Defendants.                )


             Entry Dismissing Complaint and Directing Plaintiff to Show Cause

       Plaintiff Delmar J. Kent, is an inmate at New Castle Correctional Facility. He sued the

Indiana Department of Correction (IDOC) and GEO Group, Inc., pursuant to 42 U.S.C. § 1983.

For the reasons explained below, the complaint must be dismissed.

                                           I. Screening Standard

       Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under § 1915A(b) to screen his complaint before service on the defendants. Pursuant

to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails to state a

claim for relief, or seeks monetary relief against a defendant who is immune from such relief. In

determining whether the complaint states a claim, the Court applies the same standard as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats,

851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.



                                                     1
Case 1:20-cv-01928-TWP-TAB Document 10 Filed 09/14/20 Page 2 of 4 PageID #: 34




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                        II. The Complaint

       The complaint alleges that between July 1 and 8, 2020, legal mail addressed to the U.S.

District Court was opened outside of the plaintiff's presence and placed in another envelope and

sent to the Marion County Court Clerk. The plaintiff states that these actions violate his First,

Eighth, and Fourteenth Amendment rights, as well as Executive Directives 17-13 and 18-54

(effective November 1, 2018). In terms of relief, the plaintiff seeks "just relief in accordance with

the law to correct and remedy this blatant violation of my rights."

                                     III. Dismissal of Action

       The complaint is dismissed for failure to state a claim upon which relief may be granted.

       First, the defendants cannot be liable under § 1983 given the circumstances alleged. Any

claim against the IDOC is barred by the Eleventh Amendment. de Lima Silva v. Dep't of

Corrections, 917 F.3d 546, 565 (7th Cir. 2019). The Eleventh Amendment immunity bars suits

against states and their agencies regardless of the relief sought, whether damages or injunctive

relief. Seminole Tribe of Florida v. Florida, 517 U.S. 44, 58 (1996); Pennhurst State School and

Hospital v. Halderman, 465 U.S. 89, 102 (1984); Mutter v. Rodriguez, 700 F. App'x 528, 530 (7th

Cir. 2017). In addition, states and their agencies are not "persons" subject to suit pursuant to 42

U.S.C. § 1983 under the circumstances alleged in the plaintiff's complaint. Thomas v. Illinois, 697

F.3d 612, 613 (7th Cir. 2012) (citing Will v. Michigan Dep't of State Police, 491 U.S. 58, 66–70

(1989).




                                                 2
Case 1:20-cv-01928-TWP-TAB Document 10 Filed 09/14/20 Page 3 of 4 PageID #: 35




       GEO Group is also not liable under the circumstances alleged. Because GEO Group acts

under color of state law by contracting to perform a government function, i.e., running a

correctional institution, it is treated as a government entity for purposes of Section 1983 claims.

See Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002). Therefore, to state a

cognizable claim GEO Group, the plaintiff must allege that he suffered a constitutional deprivation

as the result of an express policy or custom of GEO Group. No such policy or custom has been

alleged.

       The second basis for dismissal is that the Court's records reflect that the plaintiff did not

suffer an injury as a result of the misdirected mail and there is no allegation that the problem has

persisted. Kent v. Mote, 1:20-cv-1495-JRS-TAB, includes the filing that was initially misdirected

to the Marion County Clerk's Office. The record reflects that the Marion County Clerk's Office

returned the document to the plaintiff and that he then sent it to this Court's clerk for review. See

1:20-cv-1495-JRS-TAB, docket number 11-1. That filing was accepted by the clerk and

considered by the Court prior to the dismissal of his claim. Id. at dkt 12. In addition, there are no

allegations that any other filings have been misdirected.

       The plaintiff's complaint must be dismissed for each of the reasons set forth above. The

plaintiff shall have through October 6, 2020, in which to show cause why Judgment consistent

with this Entry should not issue. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th

Cir. 2013) ("Without at least an opportunity to amend or to respond to an order to show cause, an

IFP applicant's case could be tossed out of court without giving the applicant any timely notice or

opportunity to be heard to clarify, contest, or simply request leave to amend."); Jennings v. City of

Indianapolis, 637 F. App'x 954, 954–955 (7th Cir. 2016) ("In keeping with this court's advice in




                                                 3
Case 1:20-cv-01928-TWP-TAB Document 10 Filed 09/14/20 Page 4 of 4 PageID #: 36




cases such as Luevano . . . , the court gave Jennings 14 days in which to show cause why the case

should not be dismissed on that basis.").

       IT IS SO ORDERED.


       Date:    9/14/2020



Distribution:

DELMAR J. KENT
219589
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                               4
